DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takebayashi (JP 2004-218562 A) in view of Akabori (US Patent Number 6,330,508) and further in view of Sato (US Patent Application Publication 2016/0061172).
2.	Regarding claim 1, Takebayashi discloses a control system for a vehicle, comprising an electronic control unit disposed in the vehicle [as shown in Figures 1 or  7] configured to: 
3.	have an automatic stop-restart function that automatically stops an engine when a predetermined automatic stop condition is satisfied and that restarts the engine when a predetermined restart condition is satisfied during an automatic engine stop [“The engine control means 1 includes an automatic stop control means 6 for automatically stopping the engine when a preset automatic stop condition is satisfied, and a restart condition set in advance during the automatic stop of the engine. Restart control means 7 for automatically restarting the engine when the above condition is established,” page 4];

5.	determine, when the vehicle is located at the first position, whether there is another vehicle that travels ahead of the vehicle and is located at a second position that is between the vehicle and the temporary stop point [0053]; and
6.	deactivate the automatic stop restricting function when the electronic control unit determines that there is the preceding vehicle located in the predetermined area [“The second automatic stop prohibition means 9 is in a state in which at least one of the formations to which the 
7.	Takebayashi does not disclose deactivating the automatic stop restricting function regardless of whether the automatic stop of the engine is prohibited by the automatic stop restricting function. 
8.	Akabori discloses an automatic stop restricting function that is deactivated when an electronic control unit determines that there is a preceding vehicle regardless of whether the automatic stop of the engine is prohibited by the automatic stop restricting function (Col. 2, lines 38-67) (Col. 4, lines 55-67). 
9.	Akabori teaches that releasing the automatic stop restricting function in the disclosed manner is capable of canceling the control smoothly without giving the driver an unnatural feeling (Summary of the Invention). 
10.	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the cancellation of the restricting function 
Takebayashi and Akabori do not disclose the control unit configured to deactivate the automatic stop restricting function when determining that the another vehicle is located at the second position. 
Sato discloses an electronic control unit configured to deactivate an automatic stop restricting function when determining that another vehicle is located at a second position between a preceding vehicle and a temporary stop point [as shown in Figures 7-8]. 
Sato teaches that the control unit is effective in performing the automatic stop determination under bad weather conditions and when the traffic signal malfunctions [0005, 0009]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the function disclosed by Sato with the control unit disclosed by Takebayashi to perform the automatic stop determination under bad weather conditions and when the traffic signal malfunctions. 
	Regarding claim 2, Takebayashi discloses the system of claim 1 as discussed above, wherein the electronic control unit is configured to have an automatic restart control function that restarts the engine even when the restart condition is not satisfied, during an automatic engine stop in a state where a preceding vehicle is located in the predetermined area, when a start of the preceding vehicle has been detected [“Whether the engine restart condition is satisfied according to detection signals output from the brake negative pressure sensor 18 for detecting the negative pressure in the booster constituting the booster and the throttle sensor 19 for detecting the opening degree of the throttle valve If it is confirmed that this engine restart condition is satisfied, the engine in the stop state is automatically operated by operating the restart motor 20 that rotationally drives the camshaft of the engine. It is configured to be restarted. As shown in FIG. 3, there are three types of restart 
12.	Regarding claim 3, Takebayashi further discloses wherein the temporary stop point is at least one of a point of frequent traffic accidents, a point of a temporary stop sign, a railroad crossing, and a point at which a road marking including a stop line is painted [“As shown in FIG. 4, there are three types of automatic stop prohibition conditions to determine whether to prohibit the automatic stop of the engine: relaxation mode, normal mode, and strict mode. For example, firstly, the engine coolant temperature is lower than a predetermined value according to the detection signal of the water temperature sensor 21, that is, the engine is not warmed up. That the above-mentioned elapsed time measured according to the output signal of the timer is less than the preset second set time t2, that is, the automatic stop control of the engine is frequently repeated, Thirdly, for the above-mentioned vehicle There are three items: that the vehicle is at a specific position according to the output signal of the navigation device 22, that is, that the vehicle has stopped at a previously initialized intersection or building. Then, if it is confirmed in the first automatic stop prohibiting means 8 that one of the three conditions is satisfied, execution of automatic stop control of the engine by the automatic stop control means 7 is prohibited,” page 7].
13.	Claim(s) 9-11, 16-17, 19-20 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weaver (US Patent Application Publication 2012/0277982).
14.	Regarding claim 9, Weaver discloses a control system for a vehicle, comprising an electronic control unit (130) configured to: 
15.	have an automatic stop-restart function that automatically stops an engine when a predetermined automatic stop condition is satisfied and that restarts the engine when a predetermined restart condition is satisfied during an automatic engine stop [0072-0075];
16.	have an automatic stop restricting function that, when the vehicle is located in a predetermined area before a temporary stop point, prolongs a predetermined time period from when the automatic stop condition is satisfied to when the engine is automatically stopped [0076-0078] [0021]; and
17.	deactivate the automatic stop restricting function when a preceding vehicle is located in the predetermined area [0076-0078] [0082, 0084].
18.	Regarding claim 10, Weaver further discloses wherein the electronic control unit is configured to have an automatic restart control function that restarts the engine even when the restart condition is not satisfied, during an automatic engine stop in a state where a preceding vehicle is located in the predetermined area, when a start of the preceding vehicle has been detected [0087-0088]. 
19.	Regarding claim 11, Weaver further discloses wherein the temporary stop point is at least one of a point of frequent traffic accidents, a point of a temporary stop sign, a railroad crossing, and a point at which a road marking including a stop line is painted [0021] [0066]. 
20.	Regarding claim 16, Weaver further discloses wherein the electronic control unit is configured to maintain the automatic stop restricting function active until the vehicle passes by the temporary stop point and the vehicle is located a second predetermined distance or longer away from the temporary stop point [0076-0078, 0082, 0084, where the automatic stop restricting function is 
21.	Regarding claim 17, Weaver discloses a control system for a vehicle, comprising an electronic control unit (130) configured to: 
22.	have an automatic stop-restart function that automatically stops an engine when a predetermined automatic stop condition is satisfied and that restarts the engine when a predetermined restart condition is satisfied during an automatic engine stop [0072-0075];
23.	have an automatic stop restricting function that, when the vehicle is located in a predetermined area before a temporary stop point, prolongs a predetermined time period from when the automatic stop condition is satisfied to when the engine is automatically stopped [0076-0078] [0021]; and
24.	extend the predetermined time period when the vehicle is located a first predetermined distance or longer away from the temporary stop point in the predetermined area [0076-0078] [0082, 0084].
25.	Regarding claim 19, Weaver further discloses wherein the electronic control unit is configured to have an automatic restart control function that restarts the engine even when the restart condition is not satisfied, during an automatic engine stop in a state where a preceding vehicle is located in the predetermined area, when a start of the preceding vehicle has been detected [0087-0088]. 
26.	Regarding claim 20, Weaver further discloses wherein the temporary stop point is at least one of a point of frequent traffic accidents, a point of a temporary stop sign, a railroad crossing, and a point at which a road marking including a stop line is painted [0021] [0066]. 
27.	Regarding claim 25, Weaver further discloses wherein the electronic control unit is configured to maintain the automatic stop restricting function active until the vehicle passes by the . 
28.	Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takebayashi (JP 2004-218562 A) in view of Inada (JP 2000-130209 A).
29.	Regarding claim 4, Takebayashi discloses the system of claim 1 as discussed above but does not disclose wherein the electronic control unit is configured to: have a notification function that informs a driver of a fact that the vehicle is located in the predetermined area; and maintain the automatic stop restricting function active until notification output made by the notification function turns off. 
30.	Inada discloses an electronic control unit (4) configured to: have a notification function that informs a driver of a fact that a vehicle is located in a predetermined area; and maintain an automatic stop restricting function active until notification output made by the notification function turns off [“Connected to the above-mentioned ECU 4 is a display unit 11 (display unit of the navigation device) as a display means for displaying the relationship between road information (map data) and the current position of the vehicle. For example, as shown in FIG. 3, the current position d of the vehicle and the areas a and b corresponding to the above implementation areas A and B and the area c corresponding to the prohibited region C with the current position d of the vehicle It is configured to display. Here, the display of each of the above-mentioned areas a, b and c by the display unit 11 is specifically displayed in a distinguishable manner by color coding or a difference in lightness etc. In FIG. An area a corresponding to d is shown by dense hatching in the lower left, an area b corresponding to the implementation area B is shown by hatching in the lower right, and an area c corresponding to the prohibited area C is shown with multiple points. The operation of the automatic engine stop device for a 
31.	Inada teaches that the notification function allows the driver to visually check the automatic engine stop area by displaying the areas where the automatic engine stop is active and the areas where the it is prohibited, which eliminates driver discomfort [0006]. 
32.	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the notification function and output of the control unit disclosed by Inada with the control unit disclosed by Takebayashi to eliminate driver discomfort.
33.	Regarding claim 5, Takebayashi, as modified by Inada, discloses the system of claim 4 as discussed above. Inada further discloses wherein the electronic control unit is configured to prohibit the automatic stop restricting function when the vehicle has travelled a third predetermined distance or longer in a state where the notification function is active [“Connected to the above-mentioned ECU 4 is a display unit 11 (display unit of the navigation device) as a display means for displaying the relationship between road information (map data) and the current position of the vehicle. For example, as shown in FIG. 3, the current position d of the vehicle and the areas a and b corresponding to the above implementation areas A and B and the area c corresponding to the prohibited region C with the current position d of the vehicle It is configured to display. Here, the display 
34.	Regarding claim 6, Takebayashi discloses the system of claim 1 as discussed above but does not disclose wherein the electronic control unit is configured to: have a notification function that informs a driver of a fact that the vehicle is located in the predetermined area; and maintain the automatic stop restricting function active until notification output made by the notification function turns off and the vehicle passes by the temporary stop point. 
35.	Inada discloses an electronic control unit (4) configured to: have a notification function that informs a driver of a fact that a vehicle is located in a predetermined area; and maintain an automatic stop restricting function active until notification output made by the notification function turns off and the vehicle passes by a temporary stop point [“Connected to the above-mentioned ECU 4 is a display unit 11 (display unit of the navigation device) as a display means for displaying the relationship between road information (map data) and the current position of the vehicle. For example, as shown in FIG. 3, the current position d of the vehicle and the areas a and b corresponding to the above implementation areas A and B and the area c corresponding to the prohibited region C with the current position d of the vehicle It is configured to display. Here, the display of each of the above-mentioned areas a, b and c by the display unit 11 is specifically displayed in a distinguishable manner by color coding or a difference in lightness etc. In FIG. An area a corresponding to d is shown by dense hatching in the lower left, an area b corresponding to the implementation area B is shown by hatching in the lower right, and an area c corresponding to the prohibited area C is shown with multiple points. The operation of the automatic engine stop device for a vehicle configured as described above will be described in detail below with reference to the flowchart shown in FIG. In the first step S1, the ECU 4 receives the current position information from the GPS sensor 1 and incorporates it into x, y coordinates. Next, in a second step S2, the ECU 4 reads road information (map data) and information on the implementation areas A and B and the prohibited area C from the road information storage unit 8. Next, in a third step S3, the ECU 4 drives the display unit 11 to display the current position d of the vehicle, the road conditions around it, and the areas a, b and c corresponding to the respective areas A, B and C,” 0036-0039, as shown in Figure 3 the vehicle location indicator is positioned in the prohibited region C, where the temporary stop points are located, while the automatic stop restricting function is active].
36.	Inada teaches that the notification function allows the driver to visually check the automatic engine stop area by displaying the areas where the automatic engine stop is active and the areas where the it is prohibited, which eliminates driver discomfort [0006]. 
37.	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the notification function and output of the control unit disclosed by Inada with the control unit disclosed by Takebayashi to eliminate driver discomfort.
38.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takebayashi (JP 2004-218562 A) in view of Inada (JP 2000-130209 A) and further in view of Weaver (US Patent Application Publication 2012/0277982).
39.	Regarding claim 7, Takebayashi discloses the system of claim 1 but does not disclose the electronic control unit configured to have a notification function that informs a driver of a fact that the vehicle is located in the predetermined area, after notification output made by the notification function turns off, extend a predetermined time period from when the automatic stop condition is satisfied to when the engine is automatically stopped, and maintain the automatic stop restricting function active until the extended predetermined time period elapses from when the automatic stop condition is satisfied. Weaver discloses an electronic control unit is configured to extend the predetermined time period when the vehicle is located in the predetermined area and maintains the automatic stop restricting function active until the extended predetermined time period elapses from when the automatic stop condition is satisfied [0076-0084]. Weaver teaches that where the auto-stop may be initiated sooner, an increase in fuel economy results [0051]. Weaver suggests that the control avoids auto-stops of a length below a lower limit [0084-0087]. Weaver does not disclose a notification function that informs a driver of a fact that the vehicle is located in the predetermined area and that turns off when the automatic stop restricting function is no longer active.
40.	Inada discloses a notification function that informs a driver of a fact that a vehicle is located in a predetermined area, that maintains an automatic stop restricting function active until notification output made by the notification function turns off and the vehicle passes by a temporary stop point [“Connected to the above-mentioned ECU 4 is a display unit 11 (display unit of the navigation device) as a display means for displaying the relationship between road information (map data) and the current position of the vehicle. For example, as shown in FIG. 3, the current position d of the vehicle and the areas a and b corresponding to the above implementation areas A and B and the area c corresponding to the prohibited region C with the current position d of the vehicle It is configured to display. Here, the display of each of the above-mentioned areas a, b and c by the display unit 11 is specifically displayed in a distinguishable manner by color coding or a difference in lightness etc. In FIG. An area a corresponding to d is shown by dense hatching in the lower left, an area b corresponding to the implementation area B is shown by hatching in the lower right, and an area c corresponding to the prohibited area C is shown with multiple points. The operation of the automatic engine stop device for a vehicle configured as described above will be described in detail below with reference to the flowchart shown in FIG. In the first step S1, the ECU 4 receives the current position information from the GPS sensor 1 and incorporates it into x, y coordinates. Next, in a second step S2, the ECU 4 reads road information (map data) and information on the implementation areas A and B and the prohibited area C from the road information storage unit 8. Next, in a third step S3, the ECU 4 drives the display unit 11 to display the current position d of the vehicle, the road conditions around it, and the areas a, b and c corresponding to the respective areas A, B and C,” 0036-0039, as shown in Figure 3 the vehicle location indicator is positioned in the prohibited region C, where the temporary stop points are located, while the automatic stop restricting function is active].
41.	Inada teaches that the notification function allows the driver to visually check the automatic engine stop area by displaying the areas where the automatic engine stop is active and the areas where the it is prohibited, which eliminates driver discomfort [0006]. 
42.	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the notification function and output of the control unit disclosed by Inada with the control unit disclosed by Takebayashi to eliminate driver discomfort and to combine the extension in the predetermined time period disclosed by Weaver to prevent unnecessarily short auto-stops for example to also improve driver comfort.
43.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takebayashi (JP 2004-218562 A) in view of Weaver (US Patent Application Publication 2012/0277982).
44.	Regarding claim 8, Takebayashi, Inada and Weaver disclose the system of claim 1 as discussed above. Weaver furthers disclose wherein the electronic control unit is configured to maintain the automatic stop restricting function active until the vehicle passes by the temporary stop point and the vehicle is located a second predetermined distance or longer away from the temporary stop point [0076-0078, 0082, 0084, where the automatic stop restricting function is based on the forward distance between the vehicle and the temporary stop point and is no longer applied when the vehicle passes the temporary stop point]. Weaver teaches that where the auto-stop may be initiated sooner, an increase in fuel economy results [0051]. Weaver suggests that the control avoids auto-stops of a length below a lower limit [0084-0087]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the extension in the predetermined time period disclosed by Weaver for the reasons specified in reference to claim 7 above.
45.	Claim(s) 12-15 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver (US Patent Application Publication 2012/0277982) in view of Inada (JP 2000-130209 A).
46.	Regarding claim 12, Weaver discloses the system of claim 9 as discussed above but does not disclose wherein the electronic control unit is configured to: have a notification function that informs a driver of a fact that the vehicle is located in the predetermined area; and maintain the automatic stop restricting function active until notification output made by the notification function turns off. 
47.	Inada discloses an electronic control unit (4) configured to: have a notification function that informs a driver of a fact that a vehicle is located in a predetermined area; and maintain an automatic stop restricting function active until notification output made by the notification function turns off [“Connected to the above-mentioned ECU 4 is a display unit 11 (display unit of the navigation device) as a display means for displaying the relationship between road information (map data) and the current position of the vehicle. For example, as shown in FIG. 3, the current position d of the vehicle and the areas a and b corresponding to the above implementation areas A and B and the area c corresponding to the prohibited region C with the current position d of the vehicle It is configured to display. Here, the display of each of the above-mentioned areas a, b and c by the display unit 11 is specifically displayed in a distinguishable manner by color coding or a difference in lightness etc. In FIG. An area a corresponding to d is shown by dense hatching in the lower left, an area b corresponding to the implementation area B is shown by hatching in the lower right, and an area c corresponding to the prohibited area C is shown with multiple points. The operation of the automatic engine stop device for a vehicle configured as described above will be described in detail below with reference to the flowchart shown in FIG. In the first step S1, the ECU 4 receives the current position information from the GPS sensor 1 and incorporates it into x, y coordinates. Next, in a second step S2, the ECU 4 reads road information (map data) and information on the implementation areas A and B and the prohibited area C from the road information storage unit 8. Next, in a third step S3, the ECU 4 drives the display unit 11 to display the current position d of the vehicle, the road conditions around it, and the areas a, b and c 
48.	Inada teaches that the notification function allows the driver to visually check the automatic engine stop area by displaying the areas where the automatic engine stop is active and the areas where the it is prohibited, which eliminates driver discomfort [0006]. 
49.	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the notification function and output of the control unit disclosed by Inada with the control unit disclosed by Weaver to eliminate driver discomfort.
50.	Regarding claim 13, Weaver discloses the system of claim 9 as discussed above but does not disclose wherein the electronic control unit is configured to: have a notification function that informs a driver of a fact that the vehicle is located in the predetermined area; and maintain the automatic stop restricting function active until notification output made by the notification function turns off and the vehicle passes by the temporary stop point. 
51.	Inada discloses an electronic control unit (4) configured to: have a notification function that informs a driver of a fact that a vehicle is located in a predetermined area; and maintain an automatic stop restricting function active until notification output made by the notification function turns off and the vehicle passes by a temporary stop point [“Connected to the above-mentioned ECU 4 is a display unit 11 (display unit of the navigation device) as a display means for displaying the relationship between road information (map data) and the current position of the vehicle. For example, as shown in FIG. 3, the current position d of the vehicle and the areas a and b corresponding to the above implementation areas A and B and the area c corresponding to the prohibited region C with the current position d of the vehicle It is configured to display. Here, the display of each of the above-mentioned areas a, b and c by the display unit 11 is specifically displayed in a distinguishable manner by 
52.	Inada teaches that the notification function allows the driver to visually check the automatic engine stop area by displaying the areas where the automatic engine stop is active and the areas where the it is prohibited, which eliminates driver discomfort [0006]. 
53.	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the notification function and output of the control unit disclosed by Inada with the control unit disclosed by Weaver to eliminate driver discomfort.
54.	Regarding claim 14, Weaver, as modified by Inada, discloses the system of claim 13 as discussed above. Inada further discloses wherein the electronic control unit is configured to prohibit the automatic stop restricting function when the vehicle has travelled a third predetermined distance or longer in a state where the notification function is active [“Connected to the above-
55.	Regarding claim 15, Weaver discloses the system of claim 9 wherein the electronic control unit is configured to extend the predetermined time period when the vehicle is located in the predetermined area and maintains the automatic stop restricting function active until the extended predetermined time period elapses from when the automatic stop condition is satisfied as discussed above. Weaver does not disclose a notification function that informs a driver of a fact that the vehicle is located in the predetermined area and that turns off when the automatic stop restricting function is no longer active. 
56.	Inada discloses a notification function that informs a driver of a fact that a vehicle is located in a predetermined area, that maintains an automatic stop restricting function active until notification output made by the notification function turns off and the vehicle passes by a temporary stop point [“Connected to the above-mentioned ECU 4 is a display unit 11 (display unit of the navigation device) as a display means for displaying the relationship between road information (map data) and the current position of the vehicle. For example, as shown in FIG. 3, the current position d of the vehicle and the areas a and b corresponding to the above implementation areas A and B and the area c corresponding to the prohibited region C with the current position d of the vehicle It is configured to display. Here, the display of each of the above-mentioned areas a, b and c by the display unit 11 is specifically displayed in a distinguishable manner by color coding or a difference in lightness etc. In FIG. An area a corresponding to d is shown by dense hatching in the lower left, an area b corresponding to the implementation area B is shown by hatching in the lower right, and an area c corresponding to the prohibited area C is shown with multiple points. The operation of the automatic engine stop device for a vehicle configured as described above will be described in detail below with reference to the flowchart shown in FIG. In the first step S1, the ECU 4 receives the current position information from the GPS sensor 1 and incorporates it into x, y coordinates. Next, in a second step S2, the ECU 4 reads road information (map data) and information on the implementation areas A and B and the prohibited area C 
57.	Inada teaches that the notification function allows the driver to visually check the automatic engine stop area by displaying the areas where the automatic engine stop is active and the areas where the it is prohibited, which eliminates driver discomfort [0006]. 
58.	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the notification function and output of the control unit disclosed by Inada with the control unit disclosed by Weaver to eliminate driver discomfort.
59.	Regarding claim 21, Weaver discloses the system of claim 17 as discussed above but does not disclose wherein the electronic control unit is configured to: have a notification function that informs a driver of a fact that the vehicle is located in the predetermined area; and maintain the automatic stop restricting function active until notification output made by the notification function turns off. 
60.	Inada discloses an electronic control unit (4) configured to: have a notification function that informs a driver of a fact that a vehicle is located in a predetermined area; and maintain an automatic stop restricting function active until notification output made by the notification function turns off [“Connected to the above-mentioned ECU 4 is a display unit 11 (display unit of the navigation device) as a display means for displaying the relationship between road information (map data) and the current position of the vehicle. For example, as shown in FIG. 3, the current position d of the vehicle and the areas a and b corresponding to the above implementation areas A and B and the area c 
61.	Inada teaches that the notification function allows the driver to visually check the automatic engine stop area by displaying the areas where the automatic engine stop is active and the areas where the it is prohibited, which eliminates driver discomfort [0006]. 
62.	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the notification function and output of the control unit disclosed by Inada with the control unit disclosed by Weaver to eliminate driver discomfort.
63.	Regarding claim 22, Takebayashi discloses the system of claim 17 as discussed above but does not disclose wherein the electronic control unit is configured to: have a notification function that informs a driver of a fact that the vehicle is located in the predetermined area; and 
64.	Inada discloses an electronic control unit (4) configured to: have a notification function that informs a driver of a fact that a vehicle is located in a predetermined area; and maintain an automatic stop restricting function active until notification output made by the notification function turns off and the vehicle passes by a temporary stop point [“Connected to the above-mentioned ECU 4 is a display unit 11 (display unit of the navigation device) as a display means for displaying the relationship between road information (map data) and the current position of the vehicle. For example, as shown in FIG. 3, the current position d of the vehicle and the areas a and b corresponding to the above implementation areas A and B and the area c corresponding to the prohibited region C with the current position d of the vehicle It is configured to display. Here, the display of each of the above-mentioned areas a, b and c by the display unit 11 is specifically displayed in a distinguishable manner by color coding or a difference in lightness etc. In FIG. An area a corresponding to d is shown by dense hatching in the lower left, an area b corresponding to the implementation area B is shown by hatching in the lower right, and an area c corresponding to the prohibited area C is shown with multiple points. The operation of the automatic engine stop device for a vehicle configured as described above will be described in detail below with reference to the flowchart shown in FIG. In the first step S1, the ECU 4 receives the current position information from the GPS sensor 1 and incorporates it into x, y coordinates. Next, in a second step S2, the ECU 4 reads road information (map data) and information on the implementation areas A and B and the prohibited area C from the road information storage unit 8. Next, in a third step S3, the ECU 4 drives the display unit 11 to display the current position d of the vehicle, the road conditions around it, and the areas a, b and c corresponding to the respective areas A, B and C,” 0036-0039, as shown in Figure 3 the vehicle location indicator is positioned in the prohibited 
65.	Inada teaches that the notification function allows the driver to visually check the automatic engine stop area by displaying the areas where the automatic engine stop is active and the areas where the it is prohibited, which eliminates driver discomfort [0006]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the notification function and output of the control unit disclosed by Inada with the control unit disclosed by Takebayashi to eliminate driver discomfort.
Regarding claim 23, Weaver discloses the system of claim 17 wherein the electronic control unit is configured to extend the predetermined time period when the vehicle is located in the predetermined area and maintains the automatic stop restricting function active until the extended predetermined time period elapses from when the automatic stop condition is satisfied as discussed above. Weaver does not disclose a notification function that informs a driver of a fact that the vehicle is located in the predetermined area and that turns off when the automatic stop restricting function is no longer active. 
Inada discloses a notification function that informs a driver of a fact that a vehicle is located in a predetermined area, that maintains an automatic stop restricting function active until notification output made by the notification function turns off and the vehicle passes by a temporary stop point [“Connected to the above-mentioned ECU 4 is a display unit 11 (display unit of the navigation device) as a display means for displaying the relationship between road information (map data) and the current position of the vehicle. For example, as shown in FIG. 3, the current position d of the vehicle and the areas a and b corresponding to the above implementation areas A and B and the area c corresponding to the prohibited region C with the current position d of the vehicle It is configured to 
Inada teaches that the notification function allows the driver to visually check the automatic engine stop area by displaying the areas where the automatic engine stop is active and the areas where the it is prohibited, which eliminates driver discomfort [0006]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the notification function and output of the control unit disclosed by Inada with the control unit disclosed by Weaver to eliminate driver discomfort.
Regarding claim 24, Weaver, as modified by Inada, discloses the system of claim 23 as discussed above. Inada further discloses wherein the electronic control unit is configured to prohibit the automatic stop restricting function when the vehicle has travelled a third predetermined distance or longer in a state where the notification function is active [“Connected to the above-mentioned ECU 4 is . 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver (US Patent Application Publication 2012/0277982).
Regarding claim 18, Weaver discloses the system of claim 17 as discussed above but does not explicitly disclose wherein the first predetermined distance is a length of the vehicle. However, Weaver teaches that the first predetermined distance is a constant that is not limited to a particular value which may be for example 2 times the distance 344 [0076]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the constant multiplier to another value such that the first predetermined distance is a length of the vehicle since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747